STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

DARNELLE       BORDELON       ARCENEAUX                              NO.    2021    CW   1340

VERSUS


BRYAN      DAVID   ARCENEAUX                                          JANUARY      21,   2022




In   Re:        Darnelle       Bordelon    Arceneaux,        applying      for   supervisory
               writs,         17th     Judicial      District        Court,      Parish         of

               Lafourche,        No.   135, 630   c/ w   137, 974.




BEFORE:        GUIDRY,        HOLDRIDGE,   AND    CHUTZ,    JJ.


        WRIT   DENIED.


                                               JMG
                                               GH
                                               WRC




COURT      OF APPEAL,        FIRST   CIRCUIT




                         r




      DEPUTY tLtRK OF COURT
             FOR   THE   COURT